DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant has amended Claim 1 to recite that the “relative drive unit includes a first drive unit and a second drive unit, the first drive unit…”, however the relative drive unit is defined to move the rotating body relative to the supply unit and flattening unit rather than moving the supply unit and flattening unit relative the rotating body.
Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the same reasons as described above.
In light of the ambiguity of the amendments made to the claims as described above the Examiner maintains the prior rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US PG Pub. 2018/0085995) in view of Saito et al. (US PG Pub. 2017/0326645).
Regarding Claim 1: Davis discloses an additive manufacturing apparatus forming a molded object layer by layer (Abstract, Figures 1-9), comprising: a cylindrical rotating body having an axis of rotation in a direction along a center line thereof (build deck (203), Figure  1, and Figure 2, [0059]); a rotation drive unit (build deck rotation mechanism (204)) configured to cause the rotating body to rotate around the axis of rotation (build deck rotation mechanism (204), [0059], Figures 1 and 2); a supply unit provided above the rotating body (material feed mechanism ((301) Figures 1 and 2, [0063]); a relative drive unit configured to relatively move the rotating body with respect to the supply unit and the flattening unit in the direction along the center line of the rotating body (lift system (200), figures 1 and 2, [0059]); and an irradiation unit provided above the rotating body, located downstream of the flattening unit in the rotating direction of the rotating body and configured to perform spot-irradiation with ultraviolet light at 
Regarding Claim 2: Davis and Saito et al. disclose the invention as described above in the rejection of Claim 1.  Davis further disclose wherein the irradiation unit completes irradiation corresponding to one layer of the molded object after irradiation with ultraviolet light starts until the rotating body makes one rotation based on a rotation speed of the rotating body by the rotation drive unit and the irradiation position ([0058]-[0063], each layer is deposited and cured and the drive mechanism drives in the z-axis one layer). Note: Apparatus patentability is 
Regarding Claim 3: Davis and Saito et al. disclose the invention as described above in the rejection of Claim 1.  Davis further disclose wherein the irradiation unit changes an ultraviolet light irradiation position based on a rotation speed of the rotating body by the rotation drive unit and the irradiation position for every rotation of the rotating body along a radial direction of the rotating body and completes irradiation corresponding to one layer of the molded object ([0058]-[0063], each layer is deposited and cured and the drive mechanism drives in the z-axis one layer). Note: Apparatus patentability is determined by structure irrespective of method and workpiece limitations.  While it is the Examiner’s position that the workpiece and method limitations are either disclosed or obvious over the prior art, as described above, Applicant is reminded that workpiece and method limitations amount to intended use and do not carry patentable weight. 
Regarding Claim 7: Davis discloses an additive manufacturing method of forming a molded object layer by layer (Abstract, Figures 1-9), comprising: a cylindrical rotating body having an axis of rotation in a direction along a center line thereof (build deck (203), Figure  1, and Figure 2, [0059]); a rotation drive unit (build deck rotation mechanism (204)) configured to cause the rotating body to rotate around the axis of rotation (build deck rotation mechanism (204), [0059], Figures 1 and 2); a supply unit provided above the rotating body (material feed mechanism ((301) Figures 1 and 2, [0063]); a relative drive unit configured to relatively move the rotating body with respect to the supply unit and the flattening unit in the direction along the .  
Response to Arguments
Applicant's arguments filed 29 June 2021 have been fully considered but they are not persuasive. As described above in the 112 rejection of the claims, the newly amended claims are indefinite.  Applicant argues that the relative drive unit moves the supply and flattening unit relative to the rotating body, however the claim previously defines the relative drive unit to move the rotating body relative to the supply and flattening units.  Therefore the current amendment is unclear.  The previous rejection is maintained until Applicant clarifies the ambiguity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744